DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 12/27/2021, with respect to all previous rejections have been fully considered and are persuasive.  All previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-7, 9-10, 12, 14 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims. Independent claim 1 discloses a negative waveguide including, inter alia, a third distance that increases from the entry end in the direction of the exit end up to an apex and decreases thereafter and the continuously curved concave shape of the first inner face is part of an ellipse. 
Caldwell [US2007/0047923] discloses a negative waveguide. Caldwell fails to disclose continuously curved, concave shape so that a third distance varies continuously. Caldwell also fails to disclose a third distance that increases from the entry end in the direction of the exit end up to an apex and decreases thereafter and the continuously curved concave shape of the first inner face is part of an ellipse. 
Mima [US2004/0012864] discloses a negative waveguide but fails to disclose a third distance that increases from the entry end in the direction of the exit end up to an 
Hatanaka [US2014/0112016] discloses light guide with an inner reflection face that expands to and apex and retracts from the apex to the exit. However, Hatanaka fails to disclose the combination where a third distance that increases from the entry end in the direction of the exit end up to an apex and decreases thereafter and the continuously curved concave shape of the first inner face is part of an ellipse. 
Claim 1 is allowable as the prior art fails to disclose a negative waveguide wherein a third distance that increases from the entry end in the direction of the exit end up to an apex and decreases thereafter and the continuously curved concave shape of the first inner face is part of an ellipse, in combination with the other requirements of the claim.  Claims 2-7 and 16 incorporate the allowable subject matter though dependency and are allowable for the same reasons as the base claim. 
Independent claim 9 discloses a negative waveguide including, inter alia, a spiral shape as recited in the claim, a thickness that decreases continuously, and an angle of 30° to 150° between the entry and exit ends.  The prior art fails to disclose a negative waveguide with these features in combination with the other requirements of the claim. Claims 10, 12, 14 and 17-18 incorporate the allowable subject matter though dependency and are allowable for the same reasons as the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
January 12, 2022